Case 2:17-cv-04261-KM-JBC Document 209 Filed 06/29/21 Page 1 of 1 PageID: 7550




                            UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEW JERSEY
         CHAMBERS OF                                                               U.S. COURTHOUSE
    JAMES B. CLARK, III                                                      50 WALNUT STREET, ROOM 2060
UNITED STATES MAGISTRATE JUDGE
                                                                                   NEWARK, NJ 07101
                                                                                       973-776-7700


                                          June 29, 2021


                                       LETTER ORDER

        Re:    DVL, Inc., et al. v. Congoleum Corporation
               Civil Action No. 17-4261 (KM)

        Dear Counsel:

        The telephone status conference with the parties on June 30, 2021 is adjourned to

August 3, 2021 at 11:00 AM. Counsel for BIW shall initiate the call.


        IT IS SO ORDERED.


                                                      s/ James B. Clark, III
                                                    JAMES B. CLARK, III
                                                    United States Magistrate Judge
